DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The following prior art is relevant to the applicant’s claims:
Aguilar-Macias et al. (US 7,437,359) teaches: Preferred embodiments of the present invention define an agent containing a parser, a grouping tracker module, and a mapping module. The parser separates arriving log entries into tokens. The grouping tracker analyzes these tokens to determine which merged events the tokens belong to (if any). In the described embodiment, the grouping tracker operates in accordance with configurable merge properties, although other embodiments may have these properties hard-coded. The merge properties allow configuration of various properties associated with the act of grouping the log entries into high-level merged events. In the described embodiment, these properties include some or all of: what types of log entries will be considered for each merged event, which IDs are used to identify each merged event, which entries begin and end a merged event, a timeout value that automatically ends collection of entries for an existing merged event, even if no end entry is found – see column 1 line 62 - column 2 line 11.
Debnath et al. (US 2018/0165147) teaches: A computer-implemented method, computer program product, and computer processing system are provided. The method includes preprocessing, by a processor, a set of heterogeneous logs by splitting each of the logs into tokens to obtain preprocessed logs. Each of the logs in the set is associated with a timestamp and textual 
Grabarnik et al. (US 2007/0226754) teaches: Techniques for parsing rule creation are provided. A technique for constructing one or more message parsing rules may comprise the following steps. First, message data representing past messages, for example, associated with a network, an application and/or a system being analyzed, is obtained. For example, this may involve reading the past or historical message data from messages logs or having a system point to the message data in existing data storage. Parsing rules are then generated by a process from one or more existing rule templates and/or based on user selection and classification of at least a portion of a message. For example, the user may choose a message part and demonstratively classify the part, for example, as a positive or negative example. The generated rules may then be stored for access by a rule-based parsing system such as a message adaptation system. Prior to generation of the one or more parsing rules, a message structure may be established upon which generation of the rules may be based – see abstract.
Jakobson et al. (US 6,732,153) teaches: Systems and methods consistent with the present invention perform message parsing in a distributed component-based network management system using a parsing knowledge structure called a Message Class Grammar (MCG) containing the set of all potential pre-calculated parsing sequences for an active network element. The MCG may be customized to the messages of different active network elements. A universal parsing procedure (UPP) may be used to traverse the hierarchy structure of the MCG. Tracing the MCG hierarchy from the root node along class-subclass arcs until a terminal node is reached determines the parsing sequence for a particular message. The MCG may be developed with a text editor or 
Manadhata et al. (US 2014/0372105) teaches: A method for submatch extraction may include receiving an input string, receiving a regular expression, and converting the regular expression with capturing groups into a plurality of finite automata to extract submatches. The method further includes using a first automaton to determine whether the input string is in a language described by the regular expression, and to process the input string, and using states of the first automaton in a second automaton to extract the submatches. 
Pazandak et al. (US 7,027,975) teaches: A system for a natural language interface comprising: a thin client for communicating via the natural language interface; a parser farm for enabling the client device to communicate via the natural language interface; a parser for obtaining the natural language interface; a first communications network for communicatively connecting the thin client and the parser farm; a second communications network for communicatively connecting the parser to another element selected from the group consisting of the parser farm and the thin client; wherein the parser is selected from the group consisting of: NLMenu grammar parser, flat grammer parser, tree grammar parser, and directory structure parser – see claim 18.
However, the prior art does not teach or make obvious any claim as a whole.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LISA C LEWIS/Primary Examiner, Art Unit 2495